Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25   Desc
                         Main Document    Page 1 of 43



 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                 LOS ANGELES DIVISION
11
     In re                                Case No.: 2:20-bk-21020-BR
12

13   THOMAS VINCENT GIRARDI,              Chapter: 7

14                                Debtor. NOTICE OF MOTION AND MOTION TO
                                          APPROVE STIPULATION BETWEEN
15                                        JASON M. RUND (CHAPTER 7 TRUSTEE)
                                          AND SECURED CREDITORS JOSEPH
16
                                          RUIGOMEZ, JAIME RUIGOMEZ, AND
17                                        KATHLEEN RUIGOMEZ FOR RELIEF FROM
                                          THE AUTOMATIC STAY UNDER 11 U.S.C. §
18                                        362 (ACTION IN NON-BANKRUPTCY
                                          FORUM); DECLARATION IN SUPPORT
19
                                          Hearing Information:
20
                                          Date: July 6, 2021
21                                        Time: 10:00 a.m.
                                          Place: Courtroom 1668
22                                               Roybal Federal Building
                                                 255 E. Temple Street
23                                              Los Angeles, CA 90012
24

25

26

27

28
Case 2:20-bk-21020-BR         Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                      Desc
                               Main Document    Page 2 of 43



 1   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE;

 2   JASON M. RUND, CHAPTER 7 TRUSTEE AND HIS COUNSEL OF RECORD; AND

 3   ALL OTHER PARTIES IN INTEREST:

 4           PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure

 5   4001(d), which governs the procedural requirements for seeking approval of a stipulation

 6   involving an agreement to modify or terminate the stay as provided in 11 U.S.C. § 362,

 7   on July 6, 2021 at 10:00 a.m., or as soon thereafter as the matter may be heard,

 8   secured creditors Joseph Ruigomez (“Joseph”1), Jaime Ruigomez (“Jaime”), and

 9   Kathleen Ruigomez (“Kathleen”; collectively with Joseph and Jaime, the “Ruigomez

10   Family”) will and hereby do move this Court through this Motion (the “Motion”) seeking

11   an order approving the attached Stipulation for Relief from the Automatic Stay (entered

12   into between the Ruigomez Family and Jason M. Rund, the Chapter 7 trustee in the

13   above-captioned case (the “Trustee”)), to allow for the Ruigomez Family and the Trustee

14   to continue with the post-judgment collection actions against Erika Girardi (“Erika”), the

15   current but estranged spouse of debtor Thomas Vincent Girardi (“Debtor”) (the

16   “Stipulation”), in the state court case entitled, Joseph Ruigomez, et al. v. Thomas V.

17   Girardi, et al., pending in the Superior Court for the State of California, County of Los

18   Angeles, bearing case number 19STCV22296 (“State Action”).

19           PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice of

20   Motion and Motion, the accompanying Memorandum of Points and Authorities, the

21   Stipulation, the Declaration of the Trustee, the record in this case and all other matters of

22   which this Court may take judicial notice pursuant to Rule 201 of the Federal Rules of

23   Evidence, and such further oral and documentary evidence as may be presented at any

24   hearing on this Motion.

25           PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f)

26   requires that any response to the Motion be filed with the Bankruptcy Court and served

27
     1
28    No disrespect is meant by the use of first names, rather they are used in order to easily identify the
     specific individual referenced.
                                                           1
Case 2:20-bk-21020-BR     Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25         Desc
                           Main Document    Page 3 of 43



 1   upon counsel for the Ruigomez Family at the address appearing in the upper-left hand

 2   corner of the caption page to this Motion at least fourteen (14) days before the hearing

 3   hereon. Pursuant to Local Bankruptcy Rule 9013-1(h), the failure to timely file and serve

 4   a written opposition may be deemed by the Court to be consent to the granting of the

 5   relief requesting in the Motion.

 6          WHEREFORE, the Ruigomez Family respectfully requests that the Court enter an

 7   Order granting the Motion, approving the Stipulation, and entering such other and further

 8   relief as the Court deems just and proper.

 9

10

11   DATED: June 15, 2021                         MARGULIES FAITH, LLP

12
                                                  By:   /s/ Craig G. Margulies      .
13                                                            Craig G. Margulies
                                                               Ori S. Blumenfeld
14                                                     Attorneys for Secured Creditors,
15                                                 Joseph Ruigomez, Jaime Ruigomez, and
                                                              Kathleen Ruigomez
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
Case 2:20-bk-21020-BR         Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                      Desc
                               Main Document    Page 4 of 43



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                         I.

 3                                               INTRODUCTION

 4           By this Motion, and pursuant to Federal Rule of Bankruptcy Procedure 4001(d),

 5   Joseph Ruigomez (“Joseph”2), Jaime Ruigomez (“Jaime”), and Kathleen Ruigomez

 6   (“Kathleen”; collectively with Joseph and Jaime, the “Ruigomez Family”), seek approval

 7   of the Stipulation for Relief from the Automatic Stay in order to continue post-judgment

 8   collection actions against Erika Girardi (“Erika”), the current but estranged spouse of

 9   debtor Thomas Vincent Girardi (“Debtor”) (the “Stipulation”), in the case entitled, Joseph

10   Ruigomez, et al. v. Thomas V. Girardi, et al., in the Superior Court for the State of

11   California, County of Los Angeles, bearing case number 19STCV22296 (“State Action”),

12                       211 and attached hereto as Exhibit “A”, and entered into by the
     filed at Docket No. ___

13   Ruigomez Family and Jason M. Rund, the Chapter 7 trustee in the above-captioned

14   Chapter 7 case (the “Trustee”).

15           The Ruigomez Family have filed in the above-captioned bankruptcy proofs of

16   claim against the Debtor in the aggregate amount of $11,747,245.953 (the “Ruigomez

17   Claims”). The Ruigomez Claims are based upon a stipulated judgment for legal

18   malpractice (among other claims) entered on April 20, 2020 (“Judgment”), against the

19   Debtor and his law firm Girardi Keese (“GK”) in the State Action.

20           This Motion and the Stipulation seek relief from the automatic stay under 11

21   U.S.C. § 362(a) for an order allowing the Ruigomez Family and the Trustee (by and

22   through their counsel) to continue and/or pursue collection efforts against Erika, or third-

23   party transferees of Erika, only.

24           In support of this Motion, the Ruigomez Family submit a declaration from the

25   Trustee in support of approval of the Stipulation, whereby the Trustee provides that in his

26   2
      No disrespect is meant by the use of first names, rather they are used in order to easily identify the
27   specific individual referenced.
     3
28     Separate but related proofs of claim were also filed in the Debtor’s related bankruptcy case, case entitled
     In re Girardi Keese, bearing case number 2:20-bk-21022-BR, before this Court (“GK Case”).
                                                           3
Case 2:20-bk-21020-BR       Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                  Desc
                             Main Document    Page 5 of 43



 1   business judgment, authorizing the requested lifting of the automatic stay is in the best

 2   interest of the estate. Further, this would allow the Ruigomez Family to proceed with any

 3   and all collection actions against Erika in the State Action in order to recover estate

 4   assets from Erika for the benefit of all interested parties of the Bankruptcy Estate,

 5   including the Ruigomez Family, all pursuant to the terms of the Settlement Agreement,

 6   attached hereto as Exhibit “B” previously approved by this Court pursuant to FRBP

 7   9019.4

 8                                                     II.

 9                                            BACKGROUND

10            On June 16, 2019, the Ruigomez Family commenced the State Action. On April

11   20, 2020, the Judgment was entered against the Debtor and GK.

12            On December 18, 2020 (the “Petition Date”), an Involuntary Petition was filed

13   against the Debtor by petitioning creditors Robert M. Keese, John Abassian, Erika

14   Saldana, Virginia Antonio and Kimberly Archie (the “Petitioning Creditors”). On the same

15   date, the Petitioning Creditors also filed a Chapter 7 Involuntary Petition against the

16   Debtor’s law firm, GK. Shortly after the Petition Date, the Trustee was appointed as the

17   Chapter 7 Trustee in the Debtor’s case.

18            As of the Petition Date and at all times since, the State Action has been stayed in

19   accordance with 11 U.S.C. § 362(a). On March 29, 2021, the Ruigomez Family filed the

20   Ruigomez Claims in the above-captioned bankruptcy case [Claim Nos. 7-9].

21            As provided above (see f.n. 4), on April 20, 2021, the Trustee and the Ruigomez

22   Family entered in a settlement agreement (approved by this Court pursuant to FRBP

23   9019) (“Settlement Agreement”) that, among other things, provided for allowance of the

24   Ruigomez Family’s secured claim in the Chapter 7 Case and provisions for the payment

25   of this allowed secured claim from assets of the bankruptcy estate. [See 9019 Motion

26   4
      On April 20, 2021, the Trustee and the Ruigomez Family entered in a settlement agreement (approved
27   by this Court pursuant to FRBP 9019) (“Settlement Agreement”) that, among other things, provided for
     allowance of the Ruigomez Family’s secured claim in the Chapter 7 Case and provisions for the payment
28   of this allowed secured claim from assets of the bankruptcy estate. [See 9019 Motion with settlement
     agreement, and Order thereon, Chapter 7 Case, Dkt. Nos. 132 and 173, respectively.]
                                                       4
Case 2:20-bk-21020-BR        Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                     Desc
                              Main Document    Page 6 of 43



 1   with settlement agreement, and Order thereon, Chapter 7 Case, Dkt. Nos. 132 and 173,

 2   respectively.]

 3           On April 13, 2021, the Trustee filed the Application of Chapter 7 trustee to Employ

 4   ACTS as Special Counsel (“Employment Application”) [Dkt. No 168]. The Employment

 5   Application stated that, “[t]he Trustee requires special counsel to seek recovery of estate

 6   assets from Erika or third part transferees of Erika.” See Employment Application at

 7   2:11-12.

 8           On May 12, 2021, the Court entered the Order Approving the Employment

 9   Application [Dkt. No. 191].

10           On June 15, 2021, the Trustee and the Ruigomez Family entered into the

11   Stipulation, in which the Trustee and the Ruigomez Family both agreed that it would

12   benefit the estate to allow the Ruigomez Family to continue their collection actions

13   against Erika and further agreed that it would benefit the estate to lift the automatic stay

14   for the purpose of recovering estate assets from Erika for the benefit of all interested

15   parties of the Bankruptcy Estate, including the Ruigomez Family, pursuant to the Court

16   approved Settlement Agreement.

17                                                       III.

18                                                ARGUMENT

19           This Court has discretion to approve of the Stipulation so long as the Ruigomez

20   Family have provided notice and an opportunity for hearing. And, the Ruigomez Family

21   have done so.5

22           Federal Rule of Bankruptcy Procedure 4001(d) specifically contemplates that the

23

24

25
     5
26    Rule 4001(d) provides that a motion to approve a stipulation for relief from the automatic stay must be
     served on the debtor, debtor’s counsel, the United States Trustee and such other parties as the court
27   directs. Fed. R. Bankr. P. 4001(d); Accordingly, as shown on the attached certificate of service, the
     Ruigomez Family have served this Motion on the named entities who must receive service under Rule
28   4001(d). Further, the Ruigomez Family have requested a hearing on the Motion as required by Rule
     4001(d).
                                                          5
Case 2:20-bk-21020-BR            Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25         Desc
                                  Main Document    Page 7 of 43



 1   automatic stay may be lifted by agreement between a trustee and creditor.6 Indeed,

 2   pursuant to this Rule, “[c]reditors and debtors (or trustees) commonly enter into . . .

 3   stipulation[s] that the stay will be lifted . . . .”7 Such stipulations “are enforceable so long

 4   as they are properly noticed to creditors and approved by the court.”8 And, courts,

 5   including this one, have routinely approved and recognized such stipulations. Here, the

 6   Court may, and should, exercise its discretion to approve the Stipulation.

 7              As set forth in the Declaration of the Trustee, the Trustee believes that approving

 8   the Stipulation is in the best interest of the estate. The Ruigomez Family agree.

 9   That is, approving the Stipulation will benefit the estate and all interested parties by

10   allowing the Chapter 7 Trustee through its court approved Special Counsel (ACTS) and

11   the Ruigomez Family to continue with collection actions against Erika in the State Action.

12   Relief from the automatic stay is requested for this purpose so that there is no

13   misunderstanding by the court overseeing the State Action, Erika, or any other party that

14   the Automatic Stay in this Chapter 7 Case does not limit or interfere in the pursuit,

15   collection and recovery of assets all for the benefit of this Bankruptcy Estate, including

16   the Ruigomez Family, pursuant to the Court approved Settlement Agreement.

17              On the other hand, denying the Stipulation could work a significant hardship on

18   the Bankruptcy Estate and interested parties, and including the Ruigomez Family.

19              On April 13, 2021, the Trustee filed the Application of Chapter 7 trustee to Employ

20   ACTS as Special Counsel (“Employment Application”) [Dkt. No. 168]. The Employment

21   Application stated that, “[t]he Trustee requires special counsel to seek recovery of estate

22   assets from Erika or third-party transferees of Erika.” [See Employment Application at

23   2:11-12, Dkt. No. 168]. On May 12, 2021, the Court entered the Order Approving the

24   Employment Application (“Employment Order”) [Dkt. No. 191]. On behalf of the

25

26   6
         Fed. R. Bankr. P. 4001(d)(1)(A)(iii).
27   7
         2 March, Ahart & Shapiro, California Practice Guide: Bankruptcy ¶ 8:2325.
28   8
         Id. ¶ 8:2326.
                                                           6
Case 2:20-bk-21020-BR       Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                  Desc
                             Main Document    Page 8 of 43



 1   Ruigomez Family, ACTS is assisting the Trustee in proceeding with post-judgment

 2   collections against Erika. Success for the Estate in the State Action may represent a

 3   primary way for the Estate and creditors, including the Ruigomez Family, to obtain

 4   assets for the payment of claims against this Estate.

 5          Allowing the Ruigomez Family (and the Trustee and his Special Counsel) to

 6   continue with the State Action collection proceedings may guarantee their ability to

 7   satisfy Estate claims, including the Ruigiomez Claims. Therefore, for these reasons, the

 8   Court should approve the Motion, the Stipulation and grant relief from the automatic stay.

 9          Also, for these reasons, “cause” exists under 11 U.S.C. § 362(d)(1) for the

10   automatic stay to be lifted, as provided for in the Stipulation, and provides an

11   independent and additional ground upon which to grant the Ruigomez Family relief from

12   stay. As the Bankruptcy Code gives no clear definition of what constitutes “cause,” the

13   bankruptcy court must base its decision to grant relief from the automatic stay on a case-

14   by-case basis.9 In making its determination of whether “cause” exists, the Court may

15   balance the potential prejudice to a debtor’s estate against the hardships that will be

16   incurred by the entity seeking relief from the stay if relief were denied.10

17          As set forth above, lifting the stay to allow for collection efforts in the State Action

18   to proceed so that claims of the Estate, including the Ruigomez Claims, can potentially

19   be satisfied by the collection of Estate assets benefits the Estate. There is no prejudice,

20   and denying such relief could severely prejudice all interested parties, including the

21   Ruigomez Family.

22          Further, courts have found cause to lift the stay to allow litigation to be concluded

23   in the court, where, as here, a stipulated judgment was obtained and post-judgment

24

25
     9
26    See In re MacDonald, 755 F.2d 715,717 (9th Cir. 1985); Kronemyer v. Am. Contractors Indem. Co. (In re
     Kronemyer), 405 B.R. 915, 921 (9th Cir. BAP 2009).
27   10
       In re Brotman Med. Ctr., Inc., No. BAP.CC-08-1056-DKMO, 2008 WL 8444797, at *6 (B.A.P. 9th Cir.
28   Aug. 15, 2008).

                                                       7
Case 2:20-bk-21020-BR          Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                          Desc
                                Main Document    Page 9 of 43



 1   collection efforts had commenced prior to the imposition of the automatic stay.11 Thus,

 2   considerations of judicial economy favor allowing the Ruigomez Family and the Trustee

 3   to continue their collection efforts against Erika and others in the State Action. Therefore,

 4   cause exists to lift the stay here.

 5                                                          IV.

 6                                                  CONCLUSION

 7           WHEREFORE, based on the foregoing reasons, the Ruigomez Family requests

 8   that the Court grant the relief requested to enter an Order granting the Motion, approving

 9   the Stipulation, granting relief from stay to proceed with the State Action (and particularly

10   collection actions therein), and entering any other relief that this Court deems just and

11   proper. Attached hereto as Exhibit “C” is a proposed order for the Court’s

12   consideration in granting of the Motion.

13

14

15   DATED: June 15, 2021                                    MARGULIES FAITH, LLP

16
                                                             By:    /s/ Craig G. Margulies      .
17                                                                        Craig G. Margulies
                                                                           Ori S. Blumenfeld
18                                                                 Attorneys for Secured Creditors,
19                                                             Joseph Ruigomez, Jaime Ruigomez, and
                                                                          Kathleen Ruigomez
20

21

22

23
     11
         See In re Plumberex Specialty Prod., Inc., 311 B.R. 551, 556 (Bankr. C.D. Cal. 2004) (“[C]ourts in the
24   Ninth Circuit have granted relief from the stay under § 362(d)(1) when necessary to permit pending
     litigation to be concluded in another forum if the non-bankruptcy suit involves multiple parties or is ready
25   for trial.”); see also In re Tucson Estates, Inc., 912 F.2d 1162, 1166 (9th Cir. 1990) (“Where a bankruptcy
     court may abstain from deciding issues in favor of an imminent state court trial involving the same issues,
26   cause may exist for lifting the stay as to the state court trial.”). This Court has noted that relief from the stay
     in these instances promotes efficient use of judicial resources, especially where “the prepetition action
27   progressed to the point where it would be a waste of the parties’ and the court’s resources to begin anew
     in the bankruptcy court.” In re Baleine, LP, No. BK 13-27610 MH, 2015 WL 5979948, at *12 (C.D. Cal. Oct.
28   13, 2015) (citing In re Curtis, 40 B.R. 795, 805 (Bankr. D. Utah 1984)).

                                                             8
Case 2:20-bk-21020-BR         Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                      Desc
                              Main Document     Page 10 of 43



 1
                                   DECLARATION OF JASON M. RUND
 2
     I, Jason M. Rund, declare and state as follows,
 3
             1.      I am the Chapter 7 Trustee for the bankruptcy estate of Thomas Vincent
 4
     Girardi. This declaration is made in support of the foregoing Stipulation for Relief from
 5
     the Automatic Stay (“Stipulation”) in order to continue post-judgment collection actions
 6
     against Erika Girardi (“Erika”12) in the case entitled, Joseph Ruigomez, et al. v. Thomas
 7
     V. Girardi, et al., in the Superior Court for the State of California, County of Los Angeles,
 8
     bearing case number 19STCV22296 (“State Action”). I have personal knowledge of the
 9
     matters set forth herein and if called as a witness, I could and would testify competently
10
     thereto. Unless the context indicates otherwise, capitalized terms herein shall have the
11
     meaning as defined in the Motion.
12
             2.      It is my belief, based on my business judgment as chapter 7 trustee, that
13
     Court approval of the Motion is in the best interest of the estate. Approval of the
14
     Stipulation will benefit the estate and all interested parties by allowing the Chapter 7
15
     Trustee through its Court approved Special Counsel (ACTS) and the Ruigomez Family
16
     to continue with collection actions against Erika in the State Action. Relief from the
17
     automatic stay is requested for this purpose so that there is no misunderstanding by the
18
     court overseeing the State Action, Erika, or any other party that the Automatic Stay in
19
     this Chapter 7 Case does not limit or interfere in the pursuit, collection and recovery of
20
     assets all for the benefit of this Bankruptcy Estate, including the Ruigomez Family,
21
     pursuant to the Court approved Settlement Agreement. Attached hereto as Exhibit “A”,
22
     is a true and correct copy of the Stipulation.
23
             3.      On April 20, 2021, the Ruigomez Family and I entered in a settlement
24
     agreement (approved by this Court pursuant to FRBP 9019) (“9019 Settlement”) that,
25
     among other things, provided for allowance of the Ruigomez Family’s secured claim in
26
     the Chapter 7 Case and provisions for the payment of this allowed secured claim from
27
     12
28     No disrespect is meant by the use of first names, rather they are used in order to easily identify the
     specific individual referenced.
                                                           9
Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25   Desc
                        Main Document     Page 11 of 43
Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25   Desc
                        Main Document     Page 12 of 43




                        Exhibit A
Case 2:20-bk-21020-BR     Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25        Desc
                          Main Document     Page 13 of 43
Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                         Main Document    Page 1 of 19



 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                 LOS ANGELES DIVISION
11
     In re                                Case No.: 2:20-bk-21020-BR
12

13   THOMAS VINCENT GIRARDI,              Chapter: 7

14                                Debtor. STIPULATION BETWEEN JASON M. RUND
                                          (CHAPTER 7 TRUSTEE) AND SECURED
15                                        CREDITORS JOSEPH RUIGOMEZ, JAIME
                                          RUIGOMEZ, AND KATHLEEN RUIGOMEZ
16
                                          FOR RELIEF FROM THE AUTOMATIC STAY
17                                        UNDER 11 U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
18
                                          Hearing Information:
19                                        Date: July 6, 2021
                                          Time: 10:00 a.m.
20
                                          Place: Courtroom 1668
21                                               Roybal Federal Building
                                                 255 E. Temple Street
22                                              Los Angeles, CA 90012
23

24

25
26
27

28




                                       Exhibit A                              Page 11
Case 2:20-bk-21020-BR            Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                              Desc
                                 Main Document     Page 14 of 43
Case 2:20-bk-21020-BR         Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                      Desc
                               Main Document    Page 2 of 19



 1   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE,

 2   JASON M. RUND, THE CHAPTER 7 TRUSTEE AND HIS COUNSEL OF RECORD;

 3   AND ALL OTHER PARTIES IN INTEREST:

 4           Jason M. Rund, the Chapter 7 Trustee for the above-captioned Chapter 7

 5   bankruptcy estate (“Trustee”), on the one hand, and the secured creditors Joseph

 6   Ruigomez (“Joseph”), Jaime Ruigomez (“Jaime”), and Kathleen Ruigomez (“Kathleen”,

 7   collectively with Joseph and Jaime, the “Ruigomez Family”), on the other hand, hereby

 8   enter into this Stipulation for an Order granting relief from the automatic stay to allow for

 9   the Ruigomez Family (by and through their counsel, Abir, Cohen, Treyzon & Salo, LLP

10   (“ACTS”) to continue with any and all post-judgment collection actions against Erika

11   Girardi (“Erika”1), the current but estranged spouse of debtor Thomas Vincent Girardi

12   (“Debtor”), in the case entitled, Joseph Ruigomez, et al. v. Thomas V. Girardi, et al., in

13   the Superior Court for the State of California, County of Los Angeles, bearing case

14   number 19STCV22296 (“State Action”) (Collectively, the Trustee with the Ruigomez

15   Family, the “Parties”).

16           This Stipulation is made by the Parties, through their undersigned counsel, and is

17   made in reference to the following facts:

18                                                  RECITALS

19           A.      On April 20, 2020, on behalf of the Ruigomez Family, the law firm Abir,

20   Cohen, Treyzon & Salo, LLP (“ACTS”) obtained a Stipulation for Civil Judgment

21   (“Judgment”) for legal malpractice (among other claims) against the Debtor and Girardi

22   Keese in the case entitled, Joseph Ruigomez, et al. v. Thomas V. Girardi, et al., in the

23   Superior Court for the State of California, County of Los Angeles, bearing case number

24   19STCV22296 (“State Action”). A true and correct copy of the Judgment is attached

25   hereto as Exhibit “1”.

26           B.      On August 17, 2020, the Ruigomez Family filed an Application and Order

27   1
      No disrespect is meant by the use of first names, rather they are used in order to easily identify the
28   specific individual referenced.

                                                           1


                                                   Exhibit A                                             Page 12
Case 2:20-bk-21020-BR          Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                Desc
                               Main Document     Page 15 of 43
Case 2:20-bk-21020-BR      Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44           Desc
                            Main Document    Page 3 of 19



 1   to Appear for Examination (“ORAP”) in the State Action against Erika. On October 13,

 2   2020, a Proof of Service was filed in the State Action indicating that on September 28,

 3   2020, Erika was served with the ORAP. A true and correct copy of the ORAP and POS

 4   are attached hereto as Exhibit “2”.

 5          C.       An Involuntary Petition under Chapter 7 was filed by certain creditors (the

 6   “Petitioning Creditors”) against the Debtor on December 18, 2020, in the Chapter 7

 7   Bankruptcy Case, Case No. 2:20-bk-21020-BR (the “Chapter 7 Case”) [Chapter 7 Case,

 8   Dkt. No. 1].

 9          D.       On December 24, 2020, the Petitioning Creditors filed an emergency

10   motion for the appointment of an interim trustee [Chapter 7 Case, Dkt. No. 13], which

11   was granted by the Court on January 5, 2021 [Chapter 7 Case, Dkt. No. 39]. On January

12   6, 2021, the United States Trustee appointed the Trustee.

13          E.       On January 13, 2021, an Order for relief was entered [Chapter 7 Case,

14   Dkt. No. 64].

15          F.       On April 20, 2021, the Trustee and the Ruigomez Family entered in a

16   settlement agreement (approved by this Court pursuant to FRBP 9019) (“Settlement

17   Agreement”) that, among other things, provided for allowance of the Ruigomez Family’s

18   secured claim in the Chapter 7 Case and provisions for the payment of this allowed

19   secured claim from assets of the bankruptcy estate. [See 9019 Motion with settlement

20   agreement, and Order thereon, Chapter 7 Case, Dkt. Nos. 132 and 173, respectively.]

21          G.       On April 13, 2021, the Trustee filed the Application of Chapter 7 trustee to

22   Employ ACTS as Special Counsel (“Employment Application”) [Chapter 7 Case, Dkt. No

23   168]. The Employment Application stated that, “[t]he Trustee requires special counsel to

24   seek recovery of estate assets from Erika or third-party transferees of Erika.” [See

25   Employment Application at 2:11-12, Chapter 7 Case, Dkt. No. 168].

26          H.       On May 12, 2021, the Court entered the Order Approving the Employment

27   Application (“Employment Order”) [Chapter 7 Case, Dkt. No. 191].

28          I.       Based upon the Settlement Agreement, the Employment Application and

                                                    2


                                              Exhibit A                                    Page 13
Case 2:20-bk-21020-BR         Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                    Desc
                              Main Document     Page 16 of 43
Case 2:20-bk-21020-BR     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44             Desc
                           Main Document    Page 4 of 19



 1   the Employment Order, the Parties believe it is in their mutual best interests, including

 2   the best interests of the Bankruptcy Estate, to enter into this Stipulation seeking an

 3   Order of this Court to granting the Ruigomez Family relief from the automatic stay to

 4   proceed with any and all post-judgment collection actions in the State Action, to collect

 5   assets for the benefit of the Bankruptcy Estate – and pursuant to the terms of the

 6   Settlement Agreement, the Employment Application and the Employment Order. That is,

 7   ACTS as special counsel to the Trustee, and as counsel to the Ruigomez Family in the

 8   State Action, will proceed with any and all acts collection actions against Erika, or third-

 9   party transferees of Erika, in the State Action in order to recover estate assets from Erika

10   for the benefit of all interested parties of the Bankruptcy Estate, and including the

11   Ruigomez Family pursuant to the Court approved Settlement Agreement.

12                                          STIPULATION

13          NOW THEREFORE, in accordance of the terms, conditions and provisions of this

14   Stipulation and the circumstances out of which the Stipulation arises, consideration

15   having been provided, the Parties hereby stipulate, acknowledge and agree as follows:

16   1.     Recitals: The Recitals set forth above are made an integral part of this

17   Stipulation and are incorporated herein by this reference.

18   2.     Termination of the Automatic Stay:         Immediately upon entry of an Order

19   approving this Stipulation (the “Approval Order”) the Ruigomez Family, and each of

20   them, shall be granted relief from the automatic stay set forth in 11 U.S.C. § 362 for the

21   purpose of allowing them to proceed in the State Action with any and all post-judgment

22   collection actions against Erika for the benefit of the Estate and all interested parties,

23   including the Ruigomez Family pursuant to the terms of the Settlement Agreement.

24          The Parties may proceed in the State Action by and through ACTS as Special

25   Counsel to the Trustee, and as counsel for the Ruigomez Family in the State Action.

26
27   ///

28   ///

                                                   3


                                             Exhibit A                                       Page 14
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 17 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                             Main Document    Page 5 of 19




                                       Exhibit A                               Page 15
Case 2:20-bk-21020-BR    Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25      Desc
                         Main Document     Page 18 of 43
 Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44    Desc
                          Main Document    Page 6 of 19




                         Exhibit 1


                                    Exhibit A                               Page 16
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 19 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                             Main Document    Page 7 of 19




                                       Exhibit A                               Page 17
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 20 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                             Main Document    Page 8 of 19




                                       Exhibit A                               Page 18
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 21 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                             Main Document    Page 9 of 19




                                       Exhibit A                               Page 19
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 22 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                            Main Document     Page 10 of 19




                                       Exhibit A                               Page 20
Case 2:20-bk-21020-BR      Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                           Main Document     Page 23 of 43
   Case 2:20-bk-21020-BR    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                            Main Document     Page 11 of 19




                                       Exhibit A                               Page 21
Case 2:20-bk-21020-BR    Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25      Desc
                         Main Document     Page 24 of 43
 Case 2:20-bk-21020-BR   Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44    Desc
                         Main Document     Page 12 of 19




                         Exhibit 2


                                    Exhibit A                               Page 22
                                                    Case 2:20-bk-21020-BR                           Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                 Desc
                                                                                                    Main Document     Page 25 of 43
                                                          Case 2:20-bk-21020-BR                      Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44 Desc
                                                                                                     Main Document     Page 13 of 19                 AT-138, EJ-125
                                                   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):                                   FOR COURT USE ONLY

                                                Boris Treyzon, Esq. (SBN 188893)
                                                ABIR COHEN TREYZON SALO, LLP
                                                16001 Ventura Blvd., Suite 200
                                                Encino, California 91436
                                                     TELEPHONE NO.: (424) 288-4367      FAX NO.: (424) 288-4368

                                               ATTORNEY FOR (Name): Plaintiffs

                                                    NAME OF COURT: Los Angeles Superior Court

                                                   STREET ADDRESS: 111 N. Hill Street

                                                   MAILING ADDRESS: 111 N. Hill Street

                                                  CITY AND ZIP CODE: Los Angeles, 90012

                                                      BRANCH NAME: Stanley Mosk Courthouse, Central District

                                                        PLAINTIFF: Joseph Ruigomez, et al.

                                                         DEFENDANT:       Thomas V. Girardi, et al.
                                                                                                                                                   CASE NUMBER:
                                                      APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION
                                                         ENFORCEMENT OF JUDGMENT         ATTACHMENT (Third Person)                                            19STCV22296
                                                             Judgment Debtor    Third Person
                                                                                                     ORDER TO APPEAR FOR EXAMINATION                  Reservation ID: 635049886949
                                              1. TO (name): Erika "Jayne" Girardi, an individual,
                                              2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
                                                 a.     furnish information to aid in enforcement of a money judgment against you.
                                                 b.     answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
                                                        judgment debtor.
                                                    c.         answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
                                                               that is subject to attachment.
                                                   Date: October         22, 2020             Time: 8:30 a.m.       Dept. or Div.: 56            Rm.:
                                                   Address of court                shown above       is: Los Angeles Superior Court,      Central
                                                                                                             111 N. Hill Street, Los Angeles, CA 90012
Electronically Received 08/17/2020 09:31 AM




                                              3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):


                                              Date:
                                                                                                                                                     JUDGE OR REFEREE

                                                                          This order must be served not less than 10 days before the date set for the examination.
                                                                                               IMPORTANT NOTICES ON REVERSE
                                                                                       APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
                                              4.        Judgment creditor            Assignee of record          Plaintiff who has a right to attach order
                                                 applies for an order requiring (name):          Erika "Jayne" Girardi, an individual,                 to appear and furnish information
                                                 to aid in enforcement of the money judgment or to answer concerning property or debt.
                                              5. The person to be examined is
                                                  a.        the judgment debtor.
                                                  b.        a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
                                                            owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
                                                            Procedure section 491.110 or 708.120 is attached.
                                              6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
                                              7.        This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
                                                        attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
                                              8.        The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
                                                        is attached.
                                              I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                                              Date: August         17, 2020
                                                                          Boris Treyzon, Esq.
                                                                             (TYPE OR PRINT NAME)                                               (SIGNATURE OF DECLARANT)

                                                                                                                      (Continued on reverse)
                                               Form Adopted for Mandatory Use                                                                                                   Code of Civil Procedure,
                                                 Judicial Council of California                           APPLICATION AND ORDER                                            §§ 491.110, 708.110, 708.120
                                              AT-138, EJ-125 [Rev. July 1, 2000]                     FOR APPEARANCE AND EXAMINATION
                                                                                                       (Attachment—Enforcement of Judgment)
                                                                                                                         Exhibit A                                           Page 23
         Case 2:20-bk-21020-BR               Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25        Desc
                                             Main Document     Page 26 of 43
           Case 2:20-bk-21020-BR             Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44   Desc
                                             Main Document     Page 14 of 19
                    APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
    NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
    proceeding.



                                           APPEARANCE OF A THIRD PERSON
                                            (ENFORCEMENT OF JUDGMENT)
    (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
    proceeding.

    (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
    action claims that the person to be examined pursuant to this order has possession or control of
    property which is yours or owes you a debt. This property or debt is as follows (Describe the
    property or debt using typewritten capital letters):




    If you claim that all or any portion of this property or debt is exempt from enforcement of the money
    judgment, you must file your exemption claim in writing with the court and have a copy personally
    served on the judgment creditor not later than three days before the date set for the examination.
    You must appear at the time and place set for the examination to establish your claim of exemption
    or your exemption may be waived.



                                     APPEARANCE OF A THIRD PERSON (ATTACHMENT)
    NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
    you may be subject to arrest and punishment for contempt of court, and the court may make an
    order requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.



                                     APPEARANCE OF A CORPORATION, PARTNERSHIP,
                                      ASSOCIATION, TRUST, OR OTHER ORGANIZATION
    It is your duty to designate one or more of the following to appear and be examined: officers,
    directors, managing agents, or other persons who are familiar with your property and debts.


AT-138, EJ-125 [Rev. July 1, 2000]               APPLICATION AND ORDER                                 Page two

                                            FOR APPEARANCE AND EXAMINATION
                                             (Attachment—Enforcement of Judgment)
                                                           Exhibit A                            Page 24
     Case 2:20-bk-21020-BR                 Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                   Desc
                                           Main Document     Page 27 of 43
           Case 2:20-bk-21020-BR             Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44              Desc
                                             Main Document     Page 15 of 19
             Journal Technologies Court Portal


 Make a Reservation
   JOSEPH RUIGOMEZ, AN INDIVIDUAL, et al. vs THOMAS V. GIRARDI, AN INDIVIDUAL, et al.
   Case Number: 19STCV22296 Case Type: Civil Unlimited Category: Legal Malpractice
   Date Filed: 2019-06-26 Location: Stanley Mosk Courthouse - Department 56



  Reservation
  Case Name:
   JOSEPH RUIGOMEZ, AN INDIVIDUAL, et al. vs                     Case Number:
   THOMAS V. GIRARDI, AN INDIVIDUAL, et al.                      19STCV22296
  Type:                                                          Status:
   Application and Order for Appearance and Examination          RESERVED
  Filing Party:                                                  Location:
   Joseph Ruigomez, an individual (Plaintiff)                    Stanley Mosk Courthouse - Department 56
  Date/Time:                                                     Number of Motions:
   10/22/2020 8:30 AM                                            1
  Reservation ID:                                                Con rmation Code:
   635049886949                                                  CR-2AMALTRKHPSWGUEG4

  Fees
  Description                                                                           Fee    Qty           Amount

   Application and Order for Appearance and Examination                               60.00     1             60.00

   Credit Card Percentage Fee (2.75%)                                                  1.65     1                 1.65

   TOTAL                                                                                                     $61.65


  Payment
  Amount:                                                        Type:
   $61.65                                                        AmericanExpress
  Account Number:                                                Authorization:
   XXXX1013                                                      274310

     Print Receipt       + Reserve Another Hearing




Copyright © Journal Technologies, USA. All rights reserved.

                                                                                                              Help
                                                                                                                         /


                                                              Exhibit A                                    Page 25
               Case 2:20-bk-21020-BR                           Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                                            Desc
                                                               Main Document     Page 28 of 43
                      Case 2:20-bk-21020-BR                       Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                                 Desc
Electronically FILED by Superior Court of California, County of Los Angeles on 10/13/2020 12:00 AM Sherri R. Carter, Executive Officer/Clerk of Court, by W. Moore,Deputy Clerk

                                                                  Main Document     Page 16 of 19                                                                         POS-020
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam", Sia/a Bar number, and address):
          Boris Treyzon, Esq. (SBN 188893)
          ABIR COHEN TREYZON SALO, LLP
          1600 I Ventura Blvd.
          Suite 200
          Encino, California 91436
                       TELEPHONE NO.: ( 424) 288-4367                           FAX   NO. (Op6onal): ( 424) 288-4368
           E-MAIL ADDRESS (Op6ona/): btreyzon~actslaw.com
                ATTORNEY FOR (Name): Plaintiffs
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF                             Los Angeles
                     srnEET ADDREss: 111 N. Hill Street
                     MA1uNG ADDREss: 111 N. Hill Street
                    c1rvANDz1Pcooe Los Angeles. 90012
                        eRANcH NAME: Stanley Mosk Courthouse. Centrsl District
                    PETITIONER/PLAINTIFF: Joseph Ruigomez, et al.
               RESP0NDENT/DEFENDANT:Thomas V. Girardi, et al.
                                                                                                                                CASE   NUMBER:
                                           PROOF OF PERSONAL SERVICE-CIVIL                                                                    l 9STCV22296

                                          (Do not use this Proof of Service to show service of a Summons and Complaint.)
          1. I am over 18 years of age and not a party to this action.
          2. I served the following documents (specify):
                1) Application and Order for Appearance and Examination - Erika Girardi
                2) Civil Subpoena (Duces Tecum.) for Personal Appearance and Production of Documents - Erika Girardi


                D       The documents are listed in the Attachment to Proof of Personal SeNi~Civil (Documents Served) (form POS-020(0)).
          3. I personally served the following persons at the address, date, and time stated:
                a. Name:Erika Girardi
                b. Address:100             Los Altos Dr.• Pasadena, CA 91105
                c. Date: September 28, 2020
                d. Time:2:52             p.m.
                D       The persons are listed in the Attachment to Proof of Personal Service-Civil (Persons Served) (form POS-020(P)).
          4. lam
             a.     D       not a registered California process server.                     c.   D       an employee or independent contractor of a
             b. 0           a registered California process server.                                      registered California process server.
                                                                                            d.   D       exempt from registration under Business & Professions
                                                                                                         Code section 22350(b).
          5. My name, address, telephone number, and, if applicable, county of registration and number are (specify):
                Raul Madrid
                P.O. Box 509, La Puente, CA 91747
                (626) 523-5826
                Los Angeles County Registration No. 3905
          6.    0      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
          7.    D      I am a California sheriff or marshal and certify that the foregoing is true and correct.

          Date: October          9, 2020

         Raul Madrid
                     (TYPE OR PRINT NAME OF PERSON WHO SERVED THE PAPERS)                            ►
          Form Approved for Optional Use                                                                                                                  Coda of Civil Procedure, § 1011
          Judicial Council of Calnomia                           PROOF OF PERSONAL SERVICE-CIVIL                                                                    www.courtinfo.ca.gov
          POS.020 [New January 1, 2005]
                                                                                                                                                            American LegalNet, Inc.
                                                                                                                                                            www.USCourlFo1TT1s.com




                                                                                        Exhibit A                                                                  Page 26
     Case 2:20-bk-21020-BR                       Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                            Desc
                                                 Main Document     Page 29 of 43
        Case 2:20-bk-21020-BR                     Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 17 of 19

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436


A true and correct copy of the foregoing document entitled (specify): STIPULATION BETWEEN JASON M. RUND
(CHAPTER 7 TRUSTEE) AND SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN
RUIGOMEZ FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY
FORUM) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 15, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) June 15, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-12, Filed December 8, 2020, no Judge’s copy is being served.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _____________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  June 15, 2021                 Angela Saba                                                      /s/ Angela Saba
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                       Exhibit A                                                       Page 27
        Case 2:20-bk-21020-BR                     Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                           Desc
                                                  Main Document     Page 30 of 43
         Case 2:20-bk-21020-BR                    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 18 of 19

                                    ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        ATTORNEY FOR CREDITOR Rafey Balabanian                             , docket@edelson.com
        ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
         Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
        ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer                                       tedb@tedboxer.com
        ATTORNEY FOR INTERESTED PARTY: Richard D Buckley                                    richard.buckley@arentfox.com
        ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
         ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
        ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz                                    jcrastz@hrhlaw.com
        ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker                                    Ashleigh.danker@dinsmore.com,
         SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
        TRUSTEE Clifford S Davidson                  csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
         7586@ecf.pacerpro.com
        ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin                                   richard.esterkin@morganlewis.com
        ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
         Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
        ATTORNEY FOR INTERESTED PARTY: James J Finsten                                  , jimfinsten@hotmail.com
        ATTORNEY FOR INTERESTED PARTY: James J Finsten                                  jfinsten@lurie-zepeda.com,
         jimfinsten@hotmail.com
        ATTORNEY FOR INTERESTED PARTY: Alan W Forsley alan.forsley@flpllp.com,
         awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
        ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg                                  eric.goldberg@dlapiper.com, eric-goldberg-
         1103@ecf.pacerpro.com
        ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman                                       agoodman@andyglaw.com,
         Goodman.AndrewR102467@notify.bestcase.com
        ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
         s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
        ATTORNEY FOR CREDITOR: Marshall J Hogan                             mhogan@swlaw.com, knestuk@swlaw.com
        ATTORNEY FOR CREDITOR: Razmig Izakelian                            razmigizakelian@quinnemanuel.com
        ATTORNEY FOR INTERESTED PARTY: Lewis R Landau                                   Lew@Landaunet.com
        ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
         Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
        ATTORNEY FOR INTERESTED PARTY: Peter J Mastan                                 peter.mastan@dinsmore.com,
         SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
        ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai                                 ematthai@romalaw.com, lrobie@romalaw.com
        ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
         emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                       Exhibit A                                                       Page 28
        Case 2:20-bk-21020-BR                     Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                           Desc
                                                  Main Document     Page 31 of 43
         Case 2:20-bk-21020-BR                    Doc 211 Filed 06/15/21 Entered 06/15/21 19:35:44                                      Desc
                                                  Main Document     Page 19 of 19
        ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick                                MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
         2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
        ATTORNEY FOR INTERESTED PARTY: Carmela Pagay                                   ctp@lnbyb.com
        ATTORNEY FOR CREDITOR: Ambrish B Patel                             apatelEI@americaninfosource.com
        ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
         penasomaecf@gmail.com;penalr72746@notify.bestcase.com
        ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com,
         ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
        ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
         roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
         s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
        ATTORNEY FOR INTERESTED PARTY: Ronald N Richards                                    ron@ronaldrichards.com,
         morani@ronaldrichards.com
        ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk                                  Kevin@portilloronk.com, Attorneys@portilloronk.com
        CHAPTER 7 TRUSTEE: Jason M Rund (TR)                           trustee@srlawyers.com, jrund@ecf.axosfs.com
        ATTORNEY FOR CREDITOR: Gary A Starre                           gastarre@gmail.com, mmoonniiee@gmail.com
        ATTORNEY FOR INTERESTED PARTY: Richard P Steelman                                    rps@lnbyb.com, john@lnbyb.com
        ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
         gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
        United States Trustee (LA)              ustpregion16.la.ecf@usdoj.gov
        ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong                                      christopher.wong@arentfox.com,
         yvonne.li@arentfox.com
        ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo                                  tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                       Exhibit A                                                       Page 29
Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25   Desc
                        Main Document     Page 32 of 43




                        Exhibit B
Case 2:20-bk-21020-BR        Doc 212
                                 132 Filed 06/15/21
                                           03/12/21 Entered 06/15/21
                                                             03/12/21 19:57:25
                                                                      15:35:29             Desc
                             Main Document     Page 33
                                                    46 of 43
                                                          54



                               SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is entered into by and between Jason M. Rund,
the chapter 7 trustee (the “Trustee”) for the estate of Thomas Vincent Girardi (the “Debtor”), on
the one hand, and Joseph Ruigomez, Kathleen Ruigomez and Jaime Ruigomez (“Ruigomez
Creditors”), on the other hand. Together, the Trustee and Ruigomez Creditors are referred to as
the “Parties.”


                                          RECITALS

       A.      On April 20, 2020, the Los Angeles Superior Court (the “Superior Court”) entered
a Judgment for $11,000,000 in favor of the Ruigomez Creditors, and against the Debtor and Girardi
& Keese, in LASC Case No. 19STCV22296.

       B.     On April 22, 2020, the Superior Court issued an Order to Appear for Examination
(the “ORAP”), requiring the Debtor to appear and testify at a judgment debtor examination on
August 19, 2020, at 8:30 a.m. The ORAP was served on the Debtor on May 20, 2020.

       C.      On July 28, 2020, the Ruigomez Creditors recorded an Abstract of Judgment with
the Riverside County Recorder’s Office as Inst. No. 2020-0337298 (the “Riverside Abstract”).

       D.     On July 28, 2020, the Ruigomez Creditors recorded an Abstract of Judgment with
the San Bernardino County Recorder’s Office as Inst. No. 2020-0258746 (the “San Bernardino
Abstract”).

      E.      On July 28, 2020, the Ruigomez Creditors recorded an Abstract of Judgment with
the Monterey County Recorder’s Office as Inst. No. 2020037202 (the “Monterey Abstract”).

      F.    On July 30, 2020, the Ruigomez Creditors recorded an Abstract of Judgment with
the Los Angeles County Recorder’s Office as Inst. No. 2020-864175 (the “Los Angeles
Abstract”).

        G.     On December 18, 2020 (the “Petition Date”), an Involuntary Petition was filed
against the Debtor under chapter 7 of title 11 of the United States Code (the “Code”). The Order
for Relief was entered on January 13, 2021, and the Debtor’s bankruptcy case (the “Case”) is
pending in the United States Bankruptcy Court for the Central District of California, Los Angeles
Division (the “Bankruptcy Court”) as Case No. 2:20-bk-21020-BR.

        H.     On the Petition Date, an Involuntary Petition was also filed against the Debtor’s
law firm, Girardi Keese and/or Girardi & Keese, under chapter 7 of the Code. The Order for Relief
was entered in that case on January 13, 2021, and the case is pending before the Bankruptcy Court
as Case No. 2:20-bk-21022-BR (the “Girardi Keese Case”).

      I.      The Ruigomez Creditors assert that, as of the Petition Date, the total sum of
$11,747,245.95 was due and owing under the Judgment, including $729,315.06 in interest and
$17,930.99 in collection costs (the “Ruigomez Claim”).




                                           Exhibit B                                   Page 30
Case 2:20-bk-21020-BR         Doc 212
                                  132 Filed 06/15/21
                                            03/12/21 Entered 06/15/21
                                                              03/12/21 19:57:25
                                                                       15:35:29                  Desc
                              Main Document     Page 34
                                                     47 of 43
                                                           54



        J.     The Ruigomez Creditors contend that, by virtue of their service of the ORAP on
the Debtor, the Ruigomez Claim is secured by a lien on all personal property of the Debtor that
existed on the Petition Date. Further, the Ruigomez Creditors contend that, by virtue of the
Riverside Abstract and the Los Angeles Abstract, the Ruigomez Claim is secured by a lien on all
real property of the Debtor in Riverside and Los Angeles Counties that existed on the Petition
Date. The liens created by the service of the ORAP, the Riverside Abstract, San Bernardo
Abstract, Monterey Abstract and the Los Angeles Abstract are hereinafter referred to as the
“Ruigomez Liens.”

        K.     The Parties agree that Trustee’s administration of assets of the bankruptcy estate on
the terms set forth herein is in the best interest of the Ruigomez Creditors and the bankruptcy
estate.

                                   TERMS AND CONDITIONS

       Based on the mutual promises contained herein and for other good and valuable
consideration, the receipt of which is acknowledged, the Parties agree as follows:

        1.    Recitals Acknowledged. Each of the Parties acknowledges that, to the best of the
Party’s knowledge, each of the above recitals is true and correct in every material respect.

       2.      Conditions and Effective Date.

               a.      This Agreement is subject to approval by the Bankruptcy Court. Within a
reasonable time after execution of this Agreement by the Parties, the Trustee shall file a motion in
the Case for entry of an order approving this Agreement and the terms hereof (the “Order”).

                 b.     The “Effective Date” of this Agreement shall be the date on which the
Order is entered unless there is a stay of enforcement of the Order. If there is a stay of enforcement
of the Order, the Effective Date of this Agreement shall be the first business day after the expiration
or lifting of the stay.

        3.     Allowance of the Ruigomez Claim. The Ruigomez Creditors shall be allowed a
claim in the amount of $11,747,245.95 as of the Petition Date with a perfected security interest in
all of the Debtor’s personal property and all real of the Debtor in Riverside and Los Angeles
Counties that existed on the Petition Date (the “Ruigomez Collateral”). Further, the Ruigomez
Creditors reserve their right to seek post-petition interest under 11 U.S.C. § 506(b).

       4.      Administration of Ruigomez Collateral.

             a.      The Ruigomez Creditors consent to the Trustee’s administration of the
Ruigomez Collateral consistent with 363 of the Code, free and clear of the Ruigomez Liens.

                b.      For each Ruigomez Collateral being administered, the sale proceeds shall
be distributed in the following order of priority: (1) liens senior to Ruigomez Liens, taxes arising
from the sale (including transfer and income taxes), and ordinary costs of sale (including broker
commissions, escrow, etc.); (2) the administrative fees and costs of the bankruptcy estate; (3) 80%
of the balance to the Ruigomez Creditors to be applied towards the Ruigomez Claim; and (4) the



                                                 2 B
                                              Exhibit                                        Page 31
Case 2:20-bk-21020-BR         Doc 212
                                  132 Filed 06/15/21
                                            03/12/21 Entered 06/15/21
                                                              03/12/21 19:57:25
                                                                       15:35:29                  Desc
                              Main Document     Page 35
                                                     48 of 43
                                                           54



remainder (i.e., 20%) to the Trustee to be held in trust for the allowed unsecured claimants of the
bankruptcy estate.

                c.     The distributions to the Ruigomez Creditors contemplated herein shall take
place no less than 120 calendar days apart, and for each distribution, the Trustee will estimate the
administrative fees and costs in good faith to determine the amount to be withheld by the
bankruptcy estate. All distributions to the Ruigomez Creditors shall be payable by check to “Abir
Cohen Treyzon Salo IOLTA” and delivered to their counsel, Boris Treyzon, at Abir Cohen
Treyzon Salo, LLP, 16001 Ventura Boulevard, Suite 200, Encino, California 91436.

        5.      Releases. Subject to the terms and conditions of this Agreement, the Trustee
releases and waives all claims against the Ruigomez Creditors arising out of the Case, and the
Ruigomez Creditors release and waive all claims against the Trustee and the Debtor’s bankruptcy
estate arising out of the Case.

         6.      Continued Prosecution of Ruigomez Claim in Girardi Keese Case. Based on the
Judgment in the State Court, the Ruigomez Creditors also have a claim in the Girardi Keese Case.
It is entirely possible that their recovery from the Debtor’s Case and the Girardi Keese Case will
satisfy the Ruigomez Claim in full. Hence, the amount recovered from the Girardi Keese Case
directly impacts the Debtor’s Case, and the Ruigomez Creditors shall use their best efforts to
prosecute their claims in that case and shall not withdraw or reduce their claims without the written
consent of the Trustee.

        7.      Trustee as Representative of a Bankruptcy Estate. The Parties acknowledge that
the Trustee is a trustee appointed to administer a bankruptcy estate. The Parties acknowledge and
agree that this Agreement is being made by the Trustee solely in his capacity as the chapter 7
trustee of the Debtor’s estate, and not in a personal capacity, and no liability or obligations shall
accrue to the Trustee personally.

       8.      Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the Parties hereto, and their respective attorneys, agents, heirs, administrators,
predecessors, successors and assigns, including any successor trustees.

       9.     Severability. If any portion of this Agreement is found to be void, voidable or
unenforceable at law, the remaining terms and conditions of this Agreement may be enforced.

        10.     Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard to choice of law
principles of the State of California. The Bankruptcy Court shall retain exclusive jurisdiction to
resolve any and all disputes pertaining to this Agreement, including without limitation the
enforcement and interpretation of any of its terms, and the Parties agree to submit to the jurisdiction
of the Bankruptcy Court for the purpose of resolving such disputes.

      11.    Further Assurances. Each Party to this Agreement shall execute all instruments and
documents and take all actions as may be reasonably required to effectuate the purpose of this
Agreement.




                                                 3 B
                                              Exhibit                                        Page 32
Case 2:20-bk-21020-BR   Doc 212
                            132 Filed 06/15/21
                                      03/12/21 Entered 06/15/21
                                                        03/12/21 19:57:25
                                                                 15:35:29   Desc
                        Main Document     Page 36
                                               49 of 43
                                                     54




                                   Exhibit B                           Page 33
 
                           
            Case 2:20-bk-21020-BR        Doc 212
                                              132 Filed 06/15/21
                                                        03/12/21 Entered 06/15/21
                                                                          03/12/21 19:57:25
                                                                                   15:35:29                           Desc
                                          Main Document     Page 37
                                                                 50 of 43
                                                                       54
            


                      0RGLILFDWLRQ7KLV$JUHHPHQWPD\EHPRGLILHGRQO\E\DZULWLQJH[HFXWHGE\WKH
             3DUW\WRWKLV$JUHHPHQWDJDLQVWZKRPHQIRUFHPHQWRIVXFKPRGLILFDWLRQLVVRXJKW

                      $WWRUQH\V¶)HHVDQG&RVWV(DFK3DUW\VKDOOEHDUKLVKHURULWVRZQDWWRUQH\V¶IHHV
             FRXUW FRVWV DQG UHODWHG H[SHQVHV LQFXUUHG E\ RU RQ EHKDOI RI VDLG 3DUW\ LQ FRQQHFWLRQ ZLWK WKH
             SUHSDUDWLRQRIWKLV$JUHHPHQWDQGVHHNLQJUHTXLVLWHDSSURYDOVWKHUHRI

                     ,QWHUSUHWDWLRQ7KLV$JUHHPHQWKDVEHHQQHJRWLDWHGDWDUPV¶OHQJWKDQGEHWZHHQ
             SHUVRQVVRSKLVWLFDWHGDQGNQRZOHGJHDEOHLQPDWWHUVGHDOWZLWKLQWKLV$JUHHPHQW$FFRUGLQJO\
             DQ\UXOHRIODZVWDWXWHOHJDOGHFLVLRQRUFRPPRQODZSULQFLSOHWKDWZRXOGUHTXLUHLQWHUSUHWDWLRQ
             RIDQ\DPELJXLWLHVLQWKLV$JUHHPHQWDJDLQVWWKH3DUW\WKDWKDVGUDIWHGLWLVQRWDSSOLFDEOHDQGLV
             ZDLYHG7KHSURYLVLRQVRIWKLV$JUHHPHQWVKDOOEHLQWHUSUHWHGLQDUHDVRQDEOHPDQQHUWRHIIHFW
             WKHSXUSRVHDQGLQWHQWRIWKLV$JUHHPHQW

                      $XWKRULW\WR6LJQ7KHSHUVRQVLJQLQJEHORZRQEHKDOIRIHDFK 3DUW\DQGHDFK
             3DUW\UHSUHVHQWVWKDWWKHVLJQLQJSHUVRQKDVWKHDXWKRULW\WRH[HFXWHWKLV$JUHHPHQWRQEHKDOIRI
             VDLG3DUW\DQGWKDWLWLVQRWQHFHVVDU\IRUDQ\RWKHU3DUW\WRLQTXLUHIXUWKHULQWRWKHYDOLGLW\RI
             H[HFXWLRQRUDXWKRULW\WRH[HFXWH

                     &RXQWHUSDUWV  (DFK 3DUW\ PD\ VLJQ D IDFVLPLOH FRS\ RI WKLV $JUHHPHQW LQ
             FRXQWHUSDUWVZLWKWKHVDPHHIIHFWDVLIHDFK3DUW\KDGVLJQHGDQRULJLQDORIWKHVDPHGRFXPHQW

             
             'DWHG)HEUXDU\BBB                                                                 
                                                               -DVRQ05XQG&KDSWHU7UXVWHHIRUWKH
                                                               HVWDWHRI7KRPDV9LQFHQW*LUDUGL
             
             
             'DWHG)HEUXDU\BBB                                                                    
                                                               -RVHSK5XLJRPH]
                                                               $Q,QGLYLGXDO
             
             
             'DWHG)HEUXDU\BBB                                                                    
                                                               .DWKOHHQ5XLJRPH]
                                                               $Q,QGLYLGXDO
             
             
             'DWHG)HEUXDU\BBB                                                                    
                                                               -DLPH5XLJRPH]
                                                               $Q,QGLYLGXDO
             
             




                                                                  B
                                                              Exhibit                                           Page 34
             
Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25   Desc
                        Main Document     Page 38 of 43




                        Exhibit C
Case 2:20-bk-21020-BR   Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25       Desc
                        Main Document     Page 39 of 43


 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777
 6   Facsimile: (818) 705-3777
 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9
                          UNITED STATES BANKRUPTCY COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 LOS ANGELES DIVISION
12
     In re                                 Case No.: 2:20-bk-21020-BR
13
     THOMAS VINCENT GIRARDI,               Chapter: 7
14
                                          ORDER RE: MOTION TO APPROVE
15                                Debtor. STIPULATION BETWEEN CHAPTER 7
16                                        TRUSTEE AND SECURED CREDITORS
                                          JOSEPH RUIGOMEZ, JAIME RUIGOMEZ,
17                                        AND KATHLEEN RUIGOMEZ FOR RELIEF
                                          FROM THE AUTOMATIC STAY UNDER 11
18                                        U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
19

20                                         Hearing Information:
                                           Date: July 6, 2021
21                                         Time: 10:00 a.m.
                                           Place: Courtroom 1668
22                                                Roybal Federal Building
23                                                255 E. Temple Street
                                                 Los Angeles, CA 90012
24

25

26   ///

27   ///

28   ///


                                   Exhibit C                                Page 35
Case 2:20-bk-21020-BR        Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                      Desc
                             Main Document     Page 40 of 43


 1           Upon consideration of the Motion to Approve Stipulation for an order for Relief
 2   from the Automatic Stay in order to continue post-judgment collection actions against
 3   Erika Girardi (“Erika”) in the State Action (the “Motion”) 1 (Dkt. No. 212); the Stipulation
 4   (Dkt. No. 211); the Declaration of the Trustee; and good cause appearing therefor,
 5   IT IS HEREBY ORDERED AS FOLLOWS:
 6           1.      The Motion is GRANTED and the Stipulation is APPROVED.
 7           2.      The automatic stay of 11 U.S.C. § 362(a) is lifted, subject to the terms of
 8   the Stipulation, to allow the Ruigomez Family to continue their collection efforts against
 9   Erika in the State Action.
10           3.      The Court shall retain jurisdiction to resolve any and all disputes relating to
11   this Order or to the Stipulation.
12           IT IS SO ORDERED.
13                                                       ###
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Unless stated otherwise, all capitalized terms used herein shall have the definition assigned in the
28   Motion.



                                             Exhibit C 2                                       Page 36
        Case 2:20-bk-21020-BR                     Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                                      Desc
                                                  Main Document     Page 41 of 43



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION TO APPROVE
STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND SECURED CREDITORS JOSEPH
RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ FOR RELIEF FROM THE AUTOMATIC STAY UNDER
11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY FORUM); DECLARATION IN SUPPORT will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
June 15, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL OR CERTIFIED MAIL (state method for each person or entity served):
On June 15, 2021 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE: Pursuant to Amended General Order 20-12, Filed December 8, 2020, no Judge’s copy is being served.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  June 15, 2021                        Angela Saba                                               /s/ Angela Saba
  Date                                      Printed Name                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR       Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25                Desc
                                   Main Document     Page 42 of 43


                         ADDITIONAL SERVICE INFORMATION (if needed):
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      ATTORNEY FOR CREDITOR Rafey Balabanian         , docket@edelson.com
      ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer            tedb@tedboxer.com
      ATTORNEY FOR INTERESTED PARTY: Richard D Buckley          richard.buckley@arentfox.com
      ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
       ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
      ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz        jcrastz@hrhlaw.com
      ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker          Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      TRUSTEE Clifford S Davidson    csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin          richard.esterkin@morganlewis.com
      ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      ATTORNEY FOR INTERESTED PARTY: James J Finsten          , jimfinsten@hotmail.com
      ATTORNEY FOR INTERESTED PARTY: James J Finsten          jfinsten@lurie-zepeda.com,
       jimfinsten@hotmail.com
      ATTORNEY FOR INTERESTED PARTY: Alan W Forsley alan.forsley@flpllp.com,
       awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg          eric.goldberg@dlapiper.com, eric-goldberg-
       1103@ecf.pacerpro.com
      ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman             agoodman@andyglaw.com,
       Goodman.AndrewR102467@notify.bestcase.com
      ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardi
       s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      ATTORNEY FOR CREDITOR: Marshall J Hogan        mhogan@swlaw.com, knestuk@swlaw.com
      ATTORNEY FOR CREDITOR: Razmig Izakelian        razmigizakelian@quinnemanuel.com
      ATTORNEY FOR INTERESTED PARTY: Lewis R Landau           Lew@Landaunet.com
      ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      ATTORNEY FOR INTERESTED PARTY: Peter J Mastan          peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai         ematthai@romalaw.com, lrobie@romalaw.com
      ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
       emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick         MitnickLaw@aol.com, mitnicklaw@gmail.com
    Case 2:20-bk-21020-BR        Doc 212 Filed 06/15/21 Entered 06/15/21 19:57:25               Desc
                                 Main Document     Page 43 of 43


   ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
    2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   ATTORNEY FOR INTERESTED PARTY: Carmela Pagay             ctp@lnbyb.com
   ATTORNEY FOR CREDITOR: Ambrish B Patel          apatelEI@americaninfosource.com
   ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
    penasomaecf@gmail.com;penalr72746@notify.bestcase.com
   ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com,
    ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
    roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
    s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   ATTORNEY FOR INTERESTED PARTY: Ronald N Richards             ron@ronaldrichards.com,
    morani@ronaldrichards.com
   ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk            Kevin@portilloronk.com, Attorneys@portilloronk.com
   CHAPTER 7 TRUSTEE: Jason M Rund (TR)         trustee@srlawyers.com, jrund@ecf.axosfs.com
   ATTORNEY FOR CREDITOR: Gary A Starre         gastarre@gmail.com, mmoonniiee@gmail.com
   ATTORNEY FOR INTERESTED PARTY: Richard P Steelman            rps@lnbyb.com, john@lnbyb.com
   ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
    gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
   ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong             christopher.wong@arentfox.com,
    yvonne.li@arentfox.com
   ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo            tjy@lnbyb.com
